Exhibit SUPREME COURT OF THE STATE OF NEW YORK COUNTY OF NEW YORK: COMMERCIAL DIVISION X JOHN R. RICONDA, Index No. ­ Plaintiff, AFFIRMATION IN SUPPORT OF -against- ASSIGNMENT TO COMMMERCIAL DIVISION QSGI, INC, QSGI-CCSI, INC., and VICTORY PARK MANAGEMENT, LLC. Defendants. X JOSHUA BERMAN, an attorney duly admitted to practice in the courts of the State of New York, hereby affirms, pursuant to CPLR 2106 and 22 NYCRR § 130-1.1, and in accordance with Rule202.70(d)(2) of the Commercial Division of the Supreme Court: 1. I am a Partner of the law firm of Meltzer, Lippe, Goldstein & Breitstone LLP, counsel to John R. Riconda ("Plaintiff'), the plaintiff herein. I submit this Affirmation in support of the assignment of this action to the Commercial Division. 2. This is an action for fraud, breach of contract, unjust enrichment and tortious interference with contract arising out of a $10 million corporate acquisition, whereby Defendants QSGI, Inc. and QSGI-CCSI, Inc. purchased 100% of the capital stock of CCSI, Inc. from Plaintiff. 3.
